DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022, has been entered.
Claims 1-27 are pending.  Claims 20-27 are withdrawn.
Claims 1-19 are examined on the merits.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite by the limitation of controlling a dimension of the nodes or antinodes of the multidimensional acoustic standing waves “to be in a range of from about 100 microns to about 500 microns.”  The specification discloses on page 12, paragraph [0058] that “The acoustic affinity filter 110 is tuned to provide nodes with a characteristic dimension (e.g., width, length, or diameter) of 100-500 microns…and spacing between nodes (e.g., from the edge of one node to the edge of an adjacent node) of 25-150 microns…”  If “controlling a dimension of the nodes or antinodes” is directed to controlling the width, length, or diameter of the nodes or antinodes, then it is unclear how a node or antinode can have a width, length, or diameter.  A node and an antinode are each known in the art as a point in a standing wave.  For instance, see Serway (Section 14.8. In: College Physics, 4th edition. Saunders College Publishing, New York. 1995. pp. 441-444), a physics textbook which includes a chapter regarding sound.  In that chapter, Serway discusses standing waves, indicating that traveling waves cancel at a point, called a node, and that midway between two adjacent nodes, at an antinode, the standing wave (formed by the traveling waves) has the largest amplitude (page 441, first paragraph of Section 14.8).  A point does not have a width, length or diameter.  Since nodes and antinodes are points in a standing wave, then nodes and antinodes do not have a width, length, or diameter.  Thus it is confusing that a “dimension” of nodes or antinodes can be a width, length or diameter of the nodes or antinodes in a range of from about 100 microns to about 500 microns.
	Since claim 1 is indefinite, then its dependent claims, claims 2-19, are rendered indefinite.  Therefore, claims 1-19 must be rejected under 35 U.S.C. 112(b).

Claim Interpretation
	The recitation “a dimension of the nodes or antinodes” in claim 1 will be interpreted as the spacing between adjacent nodes or between adjacent antinodes.  Therefore, the step of “tuning the multidimensional acoustic standing waves to control a dimension of the nodes or antinodes to be in a range of from about 100 microns to about 500 microns to trap the functionalized material” in claim 1 will be interpreted as:  
	tuning the multidimensional acoustic standing waves to control spacing between adjacent nodes or between adjacent antinodes to be in a range of from about 100 microns to about 500 microns to trap the functionalized material. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As stated above in the Claims Interpretation section, the “tuning the multidimensional standing waves” step in claim 1 is interpreted by the Examiner as being directed to:  tuning the multidimensional acoustic standing waves to control spacing between adjacent nodes or between adjacent antinodes to be in a range of from about 100 microns to about 500 microns to trap the functionalized material.  The specification discloses on page 12, paragraph [0058] that “The acoustic affinity filter 110 is tuned to provide…spacing between nodes (e.g., from the edge of one node to the edge of an adjacent node) of 25-150 microns (e.g. between 50 and 100 microns, greater than 25 microns, greater than 50 microns, greater than 75 microns, greater than 100 microns, less than 150 microns, less than 125 microns, less than 100 microns, less than 75).”  For a standing wave, the skilled artisan would recognize that the spacing between adjacent nodes is the same as the spacing between adjacent antinodes.  This is supported by Serway which indicates that an antinode of a standing wave occurs halfway between two adjacent nodes (page 441, first paragraph of Section 14.8).  Therefore, the specification provides support for the spacing between adjacent nodes or between adjacent antinodes of 25-150 microns.  The range of 25-150 microns does not fully support the claimed range of “about 100 microns to about 500 microns.”  For that reason, the specification, in particular page 12, paragraph [0058], does not support controlling a dimension of the nodes or antinodes (interpreted as the spacing between adjacent nodes or between adjacent antinodes) to be in the full scope of from about 100 microns to about 500 microns.
As discussed above in the rejection under 35 U.S.C. 112(b), it is unclear that “a dimension of the nodes or antinodes” can be a width, length, or diameter as set forth in page 12, paragraph [0058] as exemplary dimensions since nodes and antinodes are points in a wave, and thus do not have the spatial characteristics of width, length, or diameter.  Even if the nodes or antinodes were interpreted as having a width, length, or diameter, the specification discloses tuning the acoustic affinity filter 110 to provide nodes with a characteristic dimension (e.g., width, length, or diameter) of 100-500 microns (page 12, paragraph [0058]).  This is specific to nodes, and thus is not directed to antinodes.  Also, the claimed range of “from about 100 microns to about 500 microns” is not fully supported by the range of “100-500 microns” taught in paragraph [0058] of the specification since “about 100 microns” encompasses values less than 100 microns (e.g. 98 microns) and “about 500 microns” encompasses values greater than 500 microns (e.g. 501 microns).  That is, the range of “100-500 microns” in the specification does not support the lower limit of “about 100 microns” and the upper limit of “about 500 microns” in claim 1.
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.       

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 2009/0311800. Previously cited) in view of Lipkens (US 2014/0011240. Listed on IDS filed 9/21/16. Previously cited), Cappon (WO 2013/043046. Previously cited), and Peterson (US 4,983,189).
Bond discloses methods and apparatus for detecting the product of a reaction on a particle held at the pressure node of a standing wave (abstract), wherein an ultrasound or acoustic standing wave field is used (paragraphs [0001] and [0005]).  In particular, the method for detecting a product of a reaction of a particle comprises the steps of i. introducing a suspension of the particle into a conduit associated with means providing a standing wave such that the particle is held at a pressure node of the standing wave; ii. introducing into the conduit one or more reactants; and iii detecting and/or collecting the product of the reaction (paragraphs [0020]-[0023]).  The suspension in step i and/or the one or more reactants in step ii may be introduced at a flow rate (paragraph [0032]).  Additionally, step i. may comprise providing a standing wave such that the particles are held at a node or nodes of the standing wave (paragraph [0033]).  
The particle that is introduced in step i. of Bond (for being held at a node/nodes) can be polystyrene or other synthetic substance which may or may not be modified, or coated, with one or more different chemical or biological moieties, such as antibodies (paragraph [0038]).  Example 4 of Bond exemplifies this by teaching an immunoassay involving a polystyrene particle coated with antigens against the antibody of interest (e.g. syphilis, toxoplasmosis) within a standing wave (paragraph [0086]).  The particle is held within the standing wave, preferably at a node of the standing wave whilst the solution or suspension is passed through the conduit (paragraph [0086]).  The polystyrene particle coated with antigens reads on a ‘functionalized material.’  In that example, impurities would wash away (paragraph [0086]).  Then a second solution, containing a chemical or biological reagent, would then be washed through the conduit to facilitate a reaction (paragraph [0086]).  Given that this example is an immunoassay in which the polystyrene particle is coated with antigens against the antibody of interest, then the antibody of interest is in the solution or suspension passed through the conduit, with the antibody of interest binding to the antigens on the polystyrene particle.  The antibody of interest reads on a ‘first biomaterial’ with features complementary to the functionalized material (the polystyrene particle coated with antigens).  Since the antibody of interest binds to the polystyrene particle held at the node while the impurities wash away, then the antibody of interest (the ‘first biomaterial’) is separated from impurities.  
Additionally, Example 5 is directed to an antibody sandwich assay using a polystyrene particle with antibodies attached to the surface (paragraph [0088]).  A polystyrene particle with antibodies attached to the surface reads on a ‘functionalized material.’  The polystyrene particle could be held in the standing wave whilst other constituents of the suspension would be washed through the conduit, i.e. would not be held at the standing wave (paragraph [0088]).  A second solution comprising an antigen specific to the antibody could then be flowed through the standing wave whereby the antigen would be captured by the antibodies bound to the particle (paragraph [0088]).  Then a third solution may be used to wash away non-bound material prior to the introduction of a fourth solution, a further reactant, comprising one or more secondary antibodies to the antigen (paragraph [0088]).  The antigen in the second solution reads on a ‘first biomaterial’ having features complementary to the functionalized material (the polystyrene particle with antibodies attached to the surface) since the antigen binds to the antibodies bound to the polystyrene particle.  Since the antigen is bound to the antibody on the polystyrene particle held in the standing wave while the non-bound material is washed away, then Example 5 reads on separating the antigen (‘first biomaterial’) from the non-bound material. 
When discussing immunoassays for the invention, Bond states that most immunoassay tests detect antibodies (serology) or antigens in a sandwich or competition format (paragraph [0052]).  Serology tests detect the presence of specific antibodies in a blood sample to determine the disease course (paragraph [0052]).  Given that a blood sample is used for serology tests, then it is obvious that the impurities/non-bound material washed away from the antibody of interest (e.g. Example 4) or the antigen (e.g. Example 5) captured by the particle held within the standing wave, are biomaterials.  That is, materials in the blood sample (which includes the impurities/non-bound material) read on biomaterials.  
Bond discloses that the acoustic standing wave field is produced by the superposition of two waves of the same frequency traveling in opposite directions either generated from two different sources, or from one source reflected from a solid boundary (paragraph [0006]).  In practicing Examples 4 and 5 of Bond with this latter embodiment (the waves are generated from one source reflected from a solid boundary), then Bond teaches generating a number of acoustic waves for retaining the polystyrene particle(s) coated with antigens or antibodies (reading on ‘functionalized material’) in the conduit (reading on ‘liquid-filled chamber’); and reflecting the acoustic waves with a solid boundary (reading on a ‘reflector’) located on an opposite side of the conduit (‘liquid-filled chamber’) to generate an acoustic standing wave with nodes or antinodes being distributed inside the conduit (‘chamber’).  

As such, Bond is comparable to the claimed invention in that it is a method of separating a first biomaterial (antibodies or antigens) from a second biomaterial (the impurities/non-bound material of a blood sample), the method comprising:
flowing a liquid including functionalized material (polystyrene particle(s) coated with antigens or antibodies) into a chamber (conduit of Bond) to obtain a liquid-filled chamber; 
	generating a number of acoustic waves (two acoustic waves of the same frequency traveling in opposite directions, as taught in paragraph [0006] of Bond) for retaining the functionalized material in the liquid-filled chamber;
	reflecting the acoustic waves with one reflector (the solid boundary of Bond used for reflecting the wave, as taught in paragraph [0006] of Bond) located on an opposite site of the liquid-filled chamber from the acoustic wave source (paragraph [0006] of Bond) with nodes or antinodes being distributed inside the chamber (as noted above, Bond teaches that the particles can be held at nodes of the standing wave (paragraph [0033]); thus the standing wave can have multiple nodes/antinodes); and
	flowing a suspension (blood sample) containing the first biomaterial (antibodies or antigens) from a second biomaterial (the impurities/non-bound material of the blood sample) into the liquid-filled chamber where the functionalized material (polystyrene particle(s) coated with antigens or antibodies) has been retained by acoustic insonification such that some of the first biomaterial (antibodies or antigens) with features complementary to the functionalized material becomes bound to the functionalized material while other portions of the suspension containing the second biomaterial pass through the chamber.
	After performing the method of Bond, it would have been prima facie obvious to the person of ordinary skill in the art to have released the first biomaterial (antibodies or antigens) bound to the functionalized material (polystyrene particle(s) coated with antigens or antibodies) from the liquid-filled chamber (liquid filled conduit of Bond), thereby rendering obvious the last step of instant claim 1.  This would have been obvious since it would have allowed the skilled artisan to reuse the apparatus for performing the method on other samples.

	Bond differs from the claimed invention in that Bond does not expressly disclose that the suspension containing the first biomaterial (antibodies or antigens) and the second biomaterial (the impurities/non-bound material) is a culture suspension.  
Bond further differs from the claimed invention in that Bond does not expressly disclose, after flowing a liquid including functionalized material (polystyrene particle(s) coated with antigens or antibodies) into the chamber (conduit) to obtain a liquid-filled chamber, performing the following:  
exciting each of a number of acoustic transducers in a higher order mode to generate a number of multidimensional acoustic waves for retaining the functionalized material in the liquid-filled chamber; 
reflecting the multidimensional acoustic waves with one or more reflectors located on an opposite side of the liquid-filled chamber from the acoustic transducers to generate a number of multidimensional acoustic standing waves with nodes or antinodes being distributed inside the chamber; and
tuning the multidimensional acoustic standing waves to control a dimension of the nodes or antinodes to be in a range of from about 100 microns to about 500 microns to trap the functionalized material (see Claim Interpretation section above; “control a dimension of the nodes or antinodes” is being interpreted as controlling spacing between adjacent nodes or between adjacent antinodes to be in a range of from about 100 microns to about 500 microns).

Lipkens teaches an invention pertaining to acoustophoresis, which is drawn to the separation of particles using high intensity sounds waves (page 1, paragraph [0002]).  Moreover, the acoustophoretic separation technology employs ultrasonic standing waves to trap, i.e., hold stationary, secondary phase particles in a host fluid stream (page 4, paragraph [0072]).  The method of Lipkens of separating a host fluid from at least one of a second fluid and/or a particulate comprises flowing the host fluid into a flow chamber having a resonator and a collection pocket or port and driving a transducer with an oscillating, periodic, modulated, or pulsed voltage signal to create standing waves of a multi-dimensional nature with the resonator and collect the at least one of the second fluid and/or particulate in the collection pocket (page 1, paragraph [0006]).  
Moreover, Lipkens shows in Figure 1A that one or more standing waves are created between a transducer 10 and a reflector 11 (page 5, paragraph [0086]).  It is evident from the figure that the transducer 10 and the reflector 11 are at opposite sides of the channel.  See also Figure 8 described on page 7, paragraph [0102].  Lipkens also shows in Figure 27A the embodiment of their flow/separation chamber 128 including a transducer array 130 and reflector 132 on opposite sides of the chamber, wherein standing waves 134 are created between the transducer array 130 and reflector 132 to agglomerate particles (page 10, paragraph [0133]).  Therefore, Lipkens also teaches the embodiment of generating a number of acoustic waves with a number of acoustic transducers (the transducer array encompasses a plurality of transducers), and reflecting the acoustic waves with a reflector to generate a number of acoustic standing waves inside the chamber.  See also claim 15 of Lipkens, reciting “at least one ultrasonic transducer” which encompasses the embodiment of a plurality of ultrasonic transducers; and paragraph [0007] of Lipkens teaching a plurality of ultrasonic transducers embedded in a wall of a flow chamber with a reflector located on the wall on the opposite side from the transducers.  Thus Lipkens speaks to various limitations of the second and third steps of instant claim 1.
Lipkens teaches that one specific application of their invention is the processing of bioreactor materials.  See page 4, paragraph [0078].  In particular, it is recognized that in a fed batch bioreactor, “…it is important at the end of the production cycle to filter all of the cells and cell debris from the expressed materials that are in the fluid stream.”  Moreover, “The expressed materials are composed of biomolecules such as recombinant proteins or monoclonal antibodies, and are the desired product to be recovered.”  Lipkens also teaches that the use of mammalian cell culture including a culture of Chinese hamster ovary (CHO) cells, “…has proven to be a very efficacious way of producing/expressing the recombinant proteins and monoclonal antibodies required of today’s pharmaceuticals.”  It is then stated that, “The filtration of the mammalian cells and the mammalian cell debris through acoustophoresis aids in greatly increasing the yield of the fed batch bioreactor.”  
It is noted that Lipkens teaches that the transducers are vibrated at higher order modes which will produce more nodes and antinodes, resulting in three-dimensional standing waves in the water layer, characterized by strong gradients in the acoustic field in all directions, not only in the direction of the standing waves, but also in the lateral directions (page 12, paragraph [0146]).  As a consequence, the acoustic gradients result in stronger trapping forces in the lateral direction (page 12, paragraph [0146]).  In another section regarding oil separation by their invention, Lipkens teaches that higher order modal displacements generate three-dimensional acoustic standing waves with strong gradients in the acoustic field in all directions, thereby creating equally strong acoustic radiation forces in all directions, leading to multiple trapping lines, where the number of trapping lines correlate with the particular mode shape of the transducer (page 9, paragraph [0121]).  
Cappon discloses an ultrasonic separator comprising a liquid channel and one or more transducers to generate a three-dimensional separating structure between the inlet and the outlet of the channel comprising a number of node lines resulting from interfering waves for capturing the particles (abstract).  In particular, the three-dimensional separating structure is a three-dimensional structure of nodes and/or node regions, wherein the nodes attract the particles that are present in the liquid (page 2, lines 21-25).  The ultrasonic separator is for separating particles from a liquid, such as a waste water (page 1, lines 4-6).  Preferably, a controller is provided for controlling the one or more transducers (page 4, lines 21-22).  The frequency and/or amplitude of one or more generated waves are set and/or adjusted by the controller, and this increases the flexibility of the method (page 9, lines 20-23).  Furthermore, the setting of the frequencies and/or amplitudes of the waves by the controller opens up possibilities for capturing particles of different sizes at different nodes in the particles separating structure such that these different  particles can be separated at the same time and/or with the same device (page 4, lines 26-30).  This improves the overall flexibility of the ultrasonic separator for dealing with changes in the liquid (page 4, lines 30-32).  Also, the controller can receive information about the liquid from one or more sensors measuring the liquid (page 9, lines 23-26).  The controller uses measurement information provided by the sensor(s) to control the transducer(s) (page 11, lines 25-30).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the blood sample of the method of Bond with bioreactor materials of a culture of CHO cells for production of recombinant proteins and monoclonal antibodies, for the predictable result of trapping the monoclonal antibodies at the nodes for the embodiment of Bond in which the polystyrene particles are coated with antigens against the monoclonal antibody of interest.  One of ordinary skill in the art would have been motivated to have used the Bond method for performing the separation and detection of monoclonal antibodies from bioreactor materials of a culture of CHO cells since Lipkens teaches that the antibodies are a desired product for separation from such cultures (paragraph [0078]).  Bioreactor materials of a culture of CHO cells (which produces monoclonal antibodies) reads on a culture suspension containing a first biomaterial (monoclonal antibodies) and a second biomaterial (the remainder of the bioreactor materials of the culture of CHO cells, other than the antibodies; this includes the CHO cells and other biomaterials).
Additionally, it would have been obvious to the person of ordinary skill in the art to have substituted the source of the acoustic waves of Bond (paragraph [0006]) with a plurality of acoustic transducers along the conduit and at least one reflector on the opposite side of the conduit from the acoustic transducers, and exciting the acoustic transducers in a higher order mode in order to generate acoustic standing wave fields, specifically operating the transducers at frequencies and a particular modal shape to generate three-dimensional acoustic standing waves with strong gradients in all directions (see paragraph [0121] of Lipkens), creating multiple nodes in the conduit for trapping the antigen-coated polystyrene particle(s).  It would have been obvious to have made the substitution with a plurality of acoustic transducers and at least one reflector since Lipkens teaches that providing such a configuration of transducers and at least one reflector is suitable for generating acoustic standing waves in a channel for the capture of particles in the acoustic standing waves (see paragraphs [0007], [0086], [0102], [0133], Figures 1A and 8 of Lipkens); this teaching in Lipkens demonstrates there is a reasonable expectation of creating standing waves and capturing particles in a channel by using a plurality of transducers and at least one reflector in this configuration.  
Furthermore, one of ordinary skill in the art would have been motivated to excite the acoustic transducers in a higher order mode to generate the acoustic standing wave fields because it would have resulted in stronger trapping forces in the lateral direction, as indicated by Lipkens, and generate strong gradients for leading to multiple trapping lines (paragraph [0121] of Lipkens) to obtain the effect desired by Bond of holding particles at the nodes.  Therefore, this modification would have been expected to improve the holding of the particles in the nodes of the standing wave of Bond by making the trapping forces stronger.  
Finally, based on the teachings of Cappon, it would have been obvious to have included a controller of the transducers with a sensor for testing the fluid in the conduit in order to adjust the frequency and/or amplitude of the acoustic waves when practicing the method rendered obvious by Bond and Lipkens.  One of ordinary skill in the art would have been motivated to do this since it would have improved the flexibility of the device for dealing with changes in the fluid that is being flowed through the conduit of Bond; this is supported by Cappon.  In adjusting the frequency and/or amplitude based on the measurements of the sensor, then the spacing between adjacent nodes and between adjacent antinodes (reading on a ‘dimension’ of the nodes and antinodes) within the conduit is being controlled.  Adjusting the frequency and/or amplitude of the acoustic waves reads on ‘tuning’ the acoustic standing waves (rendered obvious above as being multidimensional).

Regarding the spacing between adjacent nodes and between adjacent antinodes in the multidimensional acoustic standing waves when practicing the method rendered obvious by Bond in view of Lipkens and Cappon:
Lipkens teaches that in embodiments, the pulsed voltage signal driving the transducer has a frequency of 500 kHz to 10 MHz (paragraph [0101]).
 Peterson discloses methods and apparatus for moving and separating materials of different physical properties using acoustic pressure waves in the ultrasonic region to aggregate materials having similar physical properties in a location where they may be separated from the remaining material using techniques known in the art (column 5, line 62 through column 6, line 4).  As shown in Figure 1, an acoustic pressure wave 14 in introduced into system 10 by transducer 16 (column 8, lines 20-22).  This is the same system shown in Figure 2 (column 6, lines 59-60).  The system comprises a surface 32 which reflects a high percentage of acoustic pressure wave 14 incident upon it (column 9, lines 18-20).  Figure 2 shows reflected wave 34, superimposed upon incident wave 14, creating a standing wave comprising antinodes 36 and nodes 38 (column 9, lines 24-30).  
Peterson provides Equation A for the calculation of the wavelength (λ) from the frequency (f) and the wave velocity through the medium (c) (column 9, lines 2-12):
                
                    λ
                    =
                     
                    
                        
                            c
                        
                        
                            f
                        
                    
                
            

Peterson points out that the longitudinal wave velocity of water is about 1480 meters per second (column 8, line 67 through column 9, line 12).  
Before the effective filing date of the claimed invention, it would have been obvious to have adjusted the frequency of the acoustic waves (see discussion above with respect to the teachings of Cappon applied to render obvious ‘tuning’ the standing waves) to a frequency in the range of 500 kHz to 10 MHz when practicing the method rendered obvious by Bond in view of Lipkens and Cappon.  One of ordinary skill in the art would have been motivated to do this since Lipkens teaches that this frequency range is suitable for their invention of improving trapping force for acoustophoresis, which is comparable to the invention of Bond in which particles are trapped at nodes of an acoustic standing wave.  Moreover, it would have been a matter of routine experimentation to have adjusted the frequency of the acoustic waves to various frequencies, including frequencies in the range of 500 kHz to 10 MHz, since the skilled artisan would have recognized that the frequency would affect the presence and number of nodes of the standing waves in the conduit of Bond.  
Using Equation A disclosed in Peterson and the frequency range of 500 kHz to 10 MHz, then the wavelength of the standing waves ranges from about 148 microns to about 2,960 microns.  This is based on approximating the longitudinal wave velocity of the culture suspension of CHO cells to the longitudinal wave velocity of water (about 1480 m/s as taught in Peterson).  See the following calculations:
                
                    λ
                    =
                    
                        
                            c
                        
                        
                            f
                        
                    
                    =
                    
                        
                            1480
                             
                            m
                            /
                            s
                        
                        
                            500
                             
                            ∙
                            
                                
                                    10
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    s
                                
                                
                                    -
                                    1
                                
                            
                        
                    
                    =
                    0.00296
                     
                    m
                     
                    =
                    2,960
                     
                    µ
                    m
                
            

                
                    λ
                    =
                    
                        
                            c
                        
                        
                            f
                        
                    
                    =
                    
                        
                            1480
                             
                            m
                            /
                            s
                        
                        
                            10
                             
                            ∙
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                             
                            
                                
                                    s
                                
                                
                                    -
                                    1
                                
                            
                        
                    
                    =
                    0.000148
                     
                    m
                     
                    =
                    148
                     
                    µ
                    m
                
            
The spacing between two adjacent nodes is half the wavelength of the standing wave.  Therefore, by adjusting the frequency of the acoustic waves to 500 kHz to 10 MHz when performing the method rendered obvious by Bond in view of Lipkens, Cappon, and Peterson, then the spacing between two adjacent nodes is from about 74 microns (148 microns/2) to about 1,480 microns (2960 microns/2).  This range of spacing between adjacent nodes (and in turn, adjacent antinodes) wholly encompasses the claimed range of ‘from about 100 microns to about 500 microns.’  Therefore, Bond in view of Lipkens, Cappon, and Peterson renders obvious instant claims 1, 2 (obvious to have repeated the method in order to ensure detection and separation of all antibodies, thereby rendering obvious instant claim 2), 3 (antibodies read on biomolecules), 4 (monoclonal antibodies), 5 (the CHO cells), 6, 7 (releasing the antibodies and the antigen-coated polystyrene particles together reads on this), 9, 10 (since the antigens of the polystyrene particles bind to the antibodies), 11 (Bond teaches the polystyrene particle size could be between about 1 micron and 50 microns in paragraph [0086]; because of this size, then the antigen-coated polystyrene particles read on ‘functionalized microbeads’), and 12.
Regarding instant claim 13, Bond teaches that the size of the polystyrene particles could be between about 1 micron and 50 microns (paragraph [0086]), and thus are microbeads.  In the method rendered obvious by Bond, Lipkens, Cappon, and Peterson, the antigen-coated polystyrene particles are driven to the nodes.  Lipkens teaches that particles with a positive contrast factor are driven to the pressure nodal planes whereas particles with a negative contrast factor are driven to the pressure anti-nodal planes (paragraphs [0100] and [0106]).  In light of this teaching in Lipkens, since the antigen-coated polystyrene particles of the method rendered obvious by the references are driven to the nodes, then they have a positive acoustic contrast factor.  Therefore, instant claim 13 (positive acoustic contrast factor) is rendered obvious.  
A holding of obviousness is clearly required. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bond, Lipkens, Cappon, and Peterson as applied to claims 1-7 and 9-13 above, and further in view of Dryga (US 2014/0170727. Previously cited).
As discussed above, Bond in view of Lipkens, Cappon, and Peterson renders obvious instant claims 1-7 and 9-13.  However, the references differ from claim 8 in that they do not expressly disclose processing the culture suspension (bioreactor materials) inside the chamber (conduit) to cause the first biomaterial (monoclonal antibodies) bound to the functionalized material (antigen-coated polystyrene particles) to elute from the liquid-filled chamber (conduit) while the functionalized material is maintained in the liquid-filled chamber.  Additionally, the references differ from claim 15 in that the references do not expressly disclose increasing an ionic strength of the culture suspension to cause the first biomaterial (monoclonal antibodies) bound to the functionalized material to elute, or adjusting a pH level of the culture suspension to cause the first biomaterial (monoclonal antibodies) bound to the functionalized material to elute.
Dryga speaks of the separation media for the separation of antibodies from a solution (abstract).   The antibodies are bound to antigen-bound separation media (page 4, paragraph [0035]).  Additionally, the purified antibodies are eluted from the separation media by introducing elution solutions that have pH or ionic strength differences sufficient to disrupt the antigen-binding interaction (page 4, paragraph [0037]).  
Before the effective filing date of the claimed invention, it would have been obvious to have recovered the desired product (the monoclonal antibodies) from the functionalized material and the liquid filled chamber (conduit) by introducing an elution solution having pH or ionic strength differences (which encompasses increasing ionic strength), when practicing the invention rendered obvious by Bond, Lipkens, Cappon, and Peterson.  One of ordinary skill in the art would have been motivated to do this because such an elution solution is known for disrupting antigen-binding interaction (as taught in Dryga) and thus would have been expected to allow recovery of the monoclonal antibodies from the system which relies on antigen-antibody binding.  Therefore, instant claims 8 and 15 are rendered obvious.
A holding of obviousness is clearly required.

Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bond, Lipkens, Cappon, and Peterson as applied to claims 1-7 and 9-13 above, and further in view of Liu (J. Am. Soc. Mass Spectrom. 2009. 20: 2258-2264. Previously cited).
As discussed above, Bond in view of Lipkens, Cappon, and Peterson renders obvious instant claims 1-7 and 9-13.  However, the references differ from claim 14 in that they do not expressly disclose passing the culture suspension through a size exclusion column wherein the bound portions of the first biomaterial (monoclonal antibodies) of a first hydrodynamic radius elutes before the bound portions of the first biomaterial with a second hydrodynamic radius when the first hydrodynamic radius is larger than the second hydrodynamic radius.  Also, the references differ from claim 17 in that they do not expressly disclose eluting the first biomaterial (monoclonal antibodies) from the liquid filled chamber (conduit) and determining a quantitative level of the first biomaterial eluted to form a chromatography readout.  Further still, the references differ from claim 18 in that they do not expressly disclose that this determining of a quantitative level comprises determining a mass or volume.  
Liu discloses that size-exclusion chromatography (SEC) has been widely used to detect antibody aggregates, monomer, and fragments (abstract).  SEC coupled to mass spectrometry has been reported to measure the molecular weights of antibody (abstract).  Mass spectrometry is used for the characterization of recombinant monoclonal antibodies (page 2258, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the recovered monoclonal antibodies (reading on culture suspension) to a size-exclusion chromatography coupled with mass spectrometry when practicing the invention rendered obvious by Bond, Lipkens, Cappon, and Peterson.  One of ordinary skill in the art would have been motivated to do this in order to further characterize the antibodies (e.g. determination of molecular weight).  In determining the molecular weight of the antibodies, the mass of the antibodies recovered would have been determined.  Therefore, instant claims 14, 17, and 18 are rendered obvious.
A holding of obviousness is clearly required.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bond, Lipkens, Cappon, Peterson, and Liu as applied to claims 14, 17, and 18 above, and further in view of Jenewein (US 2013/0266565. Previously cited).
As discussed above, Bond, Lipkens, Cappon, Peterson, and Liu render obvious claims 14, 17, and 18.  However, they differ from claim 19 in that they do not expressly disclose that for determining a quantitative level of the portion of the first biomaterial (monoclonal antibodies) eluted to form a chromatography readout, that the quantitative level comprises measuring an optical absorption index of the portion of eluted first biomaterial.
Jenewein discloses that following performing size exclusion chromatography on a sample comprising antibodies (as described at page 19, paragraph [0331]), the protein concentration of antibodies and antibody fusions was determined by measuring the optical density at a particular wavelength, using the molar extinction coefficient calculated on the basis of the amino acid sequence (page 19, paragraph [0332]).
Before the effective filing date of the claimed invention, when performing the method rendered obvious by Bond, Lipkens, Cappon, Peterson, and Liu, it would have been obvious to the person of ordinary skill in the art to have measured the optical density of the sample of eluted antibodies after size exclusion chromatography, for the predictable result of determining the protein concentration of the monoclonal antibodies.  One of ordinary skill in the art would have been motivated to do this in order to further characterize the antibodies, wherein detection of antibodies is sought by Bond.  Therefore, instant claim 19 is rendered obvious.
A holding of obviousness is clearly required.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bond, Lipkens, Cappon, and Peterson as applied to claims 1-7 and 9-13 above, and further in view of Seefeldt (US 2012/0245329. Previously cited).
As discussed above, Bond in view of Lipkens, Cappon, and Peterson renders obvious instant claims 1-7 and 9-13.  However, the references differ from claim 16 in that they do not expressly disclose lowering an ionic strength of the culture suspension to cause the first biomaterial (monoclonal antibodies) bound to the functionalized material to refold into a native formation such that a hydrophobic interaction between the first biomaterial and the functionalized material is decreased.
Seefeldt discloses that some of the most widely used processing steps for monoclonal antibody production require use of solutions of pH levels as low as approximately pH 3.0 during typical pharmaceutical protein manufacturing (page 1, paragraph [0008]).  Monoclonal antibodies readily aggregate during treatment at pH 3.0 (page 1, paragraph [0008]).  Seefeldt discloses that optimization of reaction conditions for solubilization and refolding are a function of the characteristics of both the target antibody and any other components or parameters of the solution (page 8, paragraph [0089]).  Moreover, in standard optimization experiments, the influence of ionic strength, amongst other parameters, should be tested (page 8, paragraph [0089]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill to have changed the ionic strength of the culture suspension prior to introducing the culture suspension into the conduit when performing the method rendered obvious by Bond in view of Lipkens, Cappon, and Peterson.  One of ordinary skill in the art would have been motivated to do this because the culturing of the CHO cells for producing the monoclonal antibodies would have been expected to be at low pH conditions in which the monoclonal antibodies readily aggregate; this would have been expected to negatively affect the binding of the antibodies to the functionalized material.  In order to refold the monoclonal antibodies such that they are suitable for binding to the functionalized material (the antigen-coated polystyrene particles), it would have been obvious to optimize the ionic strength, including testing ionic strengths that are lower, for the predictable of optimizing refolding.  Therefore, instant claim 16 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed July 21, 2022, with respect to the rejection under 35 U.S.C. 112(b) of claims 1-19; the rejection under 35 U.S.C. 103 of claims 1-7 and 9-13 as being unpatentable over Hammarstrom in view of Lipkens, Bond, and Cappon in light of Reth; the rejection under 35 U.S.C. 103 of claims 8 and 15 as being unpatentable over Hammarstrom, Lipkens, Bond, Cappon, and Reth in further view of Dryga; the rejection under 35 U.S.C. 103 of claims 14, 17, and 18 as being unpatentable over Hammarstrom, Lipkens, Bond, Cappon, and Reth in further view of Liu; the rejection under 35 U.S.C. 103 of claim 19 as being unpatentable over Hammarstrom, Lipkens, Bond, Cappon, Reth, and Liu in further view of Jenewein; and the rejection under 35 U.S.C. 103 of claim 16 as being unpatentable over Hammarstrom, Lipkens, Bond, Cappon, and Reth in further view of Seefeldt, have been fully considered and are persuasive.  In particular, the amendment in the tuning step (adding the word “standing” and changing the recitation “wave” to “waves”) of claim 1 has overcome the rejection under 35 U.S.C. 112(b).  Additionally, the rejections under 35 U.S.C. 103 have been overcome by the amendment of claim 1.  In particular, Hammarstrom and its combination with the previously cited references do not teach or render obvious tuning multidimensional acoustic standing waves to control a dimension of the nodes or antinodes to be in a range of from about 100 microns to about 500 microns to trap the functionalized material.  Therefore, these rejections have been withdrawn.
However, upon further consideration and as necessitated by the amendment of the claims, new grounds of rejection are set forth under 35 U.S.C. 112(b), 112(a), and 103 over previously cited Bond in view of previously cited Lipkens and Cappon in combination with the newly cited reference, Peterson.
Regarding Lipkens, Applicant argues that Lipkens discusses operating the transducer at frequencies near the thickness resonance frequency (citing paragraph [0121] of Lipkens), but does not teach or suggest the subject matter recited in claim 1.  Applicant further cites paragraphs [0124]-[0126] and Figures 21A-21D of Lipkens for discussing modulation of the number of nodal or trapping lines, which relate to the modal displacement or shape of the transducer when excited at certain frequencies.  Applicant points out that the number of nodal lines relate to the number of nodes or antinodes present in the flow chamber overall, but does not teach or show how to “control a dimension of the nodes or antinodes” as called for in amended claim 1.  However, as pointed out above, controlling a “dimension” of the nodes or antinodes is being interpreted as controlling the spacing between adjacent nodes or between adjacent antinodes.  In controlling the number of nodes in the chamber, then the spacing between adjacent nodes and between adjacent antinodes is controlled for the number of nodes to occupy the space within the chamber, thereby reading on controlling a “dimension” of the nodes and antinodes.  Therefore, Applicant’s arguments are unpersuasive with respect to Lipkens as applied to the amended claims in the new grounds of rejection.
 Regarding Bond, Applicant points out that Bond discusses localized nodes or antinodes to capture a particle (e.g. paragraph [0005] of Bond).  Applicant notes that Bond is directed to a microchannel device which can have a limited number of nodes or anti-nodes (e.g., 1) due to the mechanical constraints of the size of the microchannel.  To support this assertion, Applicant cites paragraph [0065] of Bond which references Kuznetsova (Langmuir. 2007. 23: 3009-3016), a copy of which Applicant has provided.  However, paragraph [0065] of Bond does not specify that the conduit of their invention can only have a limited number of nodes/anti-nodes due to mechanical constraints of the size of the conduit.  Moreover, Bond cites Kuznetsova in the context of the ultrasonic apparatus used for the blood typing experiments, and does not specify that the device of Kuznetsova is required for practicing the broader embodiments of the Bond method or the immunoassays of Bond (e.g. Examples 4 and 5) which are more closely related to the claimed invention.  Therefore, practicing the method of Bond is not limited to the device of Kuznetsova.  As such, Applicant’s arguments are unpersuasive with respect to Bond.
Regarding Cappon, Applicant argues that it does not teach or suggest the capture, maintenance and processing of materials in the acoustic wave itself, which is tuned to control the dimension of the nodes or antinodes to be a particular range, and which is distributed in a volume of a liquid-filled chamber, as called for in amended independent claim 1.  Applicant cites, for example, page 1, lines 4-6 of Cappon, for discussing a three-dimensional structure of nodes and/or node regions for separating particles from a liquid.  However, Cappon is relied on for its teaching of providing the controller of an ultrasonic transducer with a sensor for adjusting the frequency and/or amplitude of the acoustic waves, in order to render obvious the claimed limitation of ‘tuning’ the acoustic wave.  The teaching of suitable acoustic wave frequencies in Lipkens and the equation for calculating the wavelength of an acoustic wave in Patterson are cited in the new ground of rejection to render obvious tuning to control the “dimension” of the nodes and antinodes to be in the claimed range.  
  To the extent Applicant’s arguments are directed to the new ground of rejection under 35 U.S.C. 103, they are unpersuasive.  Therefore, the claims must remain rejected over the prior art.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651